815 F.2d 77
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bill J. FLETCHER, Plaintiff-Appellee,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellant.
No. 85-5931.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1987.

1
Before KRUPANSKY, Circuit Judge, CELEBREZZE, Senior Circuit Judge, and WEBER, District Judge.*

ORDER

2
This case has been referred to a panel of this Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record, this panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Plaintiff filed this action challenging the Secretary's denial of social security supplemental security income benefits.  The case was referred to a magistrate who recommended that the plaintiff's motion for judgment on the pleadings be granted and that the final decision of the Secretary be reversed.  Defendant failed to file objections to this recommendation.  The district court adopted the magistrate's report granting plaintiff's motion and reversing the Secretary's decision.  This appeal followed.  Defendant moved for remand following a stay granted to the defendant pending decisions of this Court.


4
Upon consideration, we find the motion to remand to be without merit because the Secretary failed to file the required objections to the magistrate's report and recommendation thereby waiving his right to appeal.  The parties were aware of this requirement because the magistrate's report clearly stated that the parties were required to file objections or else waive the right to appeal.  See Thomas v. Arn, --- U.S. ----, 106 S. Ct. 466 (1985);  United States v. Walters, 638 F.2d 947 (6th Cir.1981).  Furthermore, because the Secretary waived the right to appeal, the cases cited by the Secretary in the motion for remand are not relevant to the disposition of this case.


5
Accordingly, defendant's motion for remand is denied and the final order of the district court is affirmed.  Rule 9(d)(2), Rules of the Sixth Circuit.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation